Citation Nr: 1517294	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left arm disability, to include an ulnar nerve disability, claimed as secondary to service-connected left shoulder disability.

2.  Entitlement to an increased rating greater than 20 percent prior to May 20, 2013, for residuals, acromioclavicular separation with removal of portion of left clavicle.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son
ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The May 2012 rating decision continued the Veteran's 20 percent disability rating for his left shoulder disability.  A subsequent August 2013 rating decision granted the Veteran an increased rating of 40 percent for the left shoulder disability, effective May 20, 2013.  In a subsequent August 2013 statement, the Veteran, through his representative, indicated that he was satisfied with the 40 percent rating assigned for his left shoulder disability from May 20, 2013, and wished to withdraw that portion of the claim.  His intention to withdraw that aspect of the claim was reiterated during the June 2014 Board hearing.  As such, the Board considers the aspect of the issue of entitlement to an increased rating greater than 40 percent from May 20, 2013, for the left shoulder disability to be withdrawn and the issue has been recharacterized as listed above.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.    

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of entitlement to service connection for a left arm disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, for the entire appellate time period his left shoulder disability has been manifested by pain, increasing with upper extremity motion and flare-ups; fatigue; limitation of motion from pain; tenderness; and objective evidence of arthritis.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but no greater, for residuals, acromioclavicular separation with removal of portion of left clavicle, have been met for the entire appellate period prior to May 20, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5201, 5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

A VCAA letter dated in February 2011 fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not reported private treatment for his left shoulder disability.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in January 2012, April 2012, and May 2013.  The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's service-connected left shoulder disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

Historically, the Veteran's left shoulder disability has been rated under DC 5203 impairment of the scapula.  See 38 C.F.R. § 4.71a, DC 5203 (2014).  A 20 percent rating is the maximum rating available under that DC.  As such, the August 2013 rating decision, in granting a 40 percent rating for the Veteran's left shoulder disability changed the DC to 5201, for limitation of motion of the arm.  See 38 C.F.R. § 4.71a, DC 5201 (2014).  The Veteran contends that his current 20 percent disability rating for the period prior to May 20, 2013, does not accurately reflect the severity of his condition.  As will be discussed in greater detail below, the Board agrees that a 40 percent rating under DC 5201 is warranted for the entire appellate period prior to May 20, 2013.

Under DC 5201, limitation of motion to shoulder level (e.g., flexion or abduction to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion or abduction between 25 and 90 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In this case, the Board notes that the medical records include the diagnosis of several different left shoulder disabilities, not all of which have been explicitly service-connected.  These disabilities include adhesive capsulitis, impingement syndrome, and osteoarthritis.  The April 2014 VA examination report found that it was at least as likely as not that these left shoulder disabilities were related to military service, as it seemed likely that other structures in the left shoulder had been injured at the time of the clavicle injury.  To the extent that the Veteran has any diagnosis of the left shoulder not contemplated by the April 2014 VA examination report, the Board will afford the Veteran the benefit of the doubt and presume that all left shoulder symptoms are attributable to his service-connected left shoulder disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).

In the year prior to filing his claim, a November 2009 VA treatment record documented complaints of neck and left upper extremity pain that was a 7 out of 10.  On examination, the left upper extremity was limited to 50 percent range of abduction and prolonged abduction resulted in slow lowering of the arm due to weakness and numbness.  There was no muscle atrophy.  

In September 2010, EMG testing of the left upper extremity was normal.  In October 2010, left shoulder flexion was limited to 90 degrees and abduction to 50 degrees.  Muscle strength, reflexes, and sensation were normal.  In February 2011, the Veteran reported persistent left shoulder pain that was a 9 out of 10.  There were paresthesias of the left hand that increased with movement.  On examination, left shoulder flexion was to 90 degrees and abduction was to 85 degrees.  The treatment provider noted pain with respect to these motions, but not at what point in the arc of motion the pain started.  In March 2011, left shoulder flexion was to 95 degrees and abduction to 75 degrees.  Ranges of motion also were limited in the other arcs of motion of the left shoulder.  Muscle strength testing was 3+ out of 5 for all muscle groups of the left shoulder except for the extensors, which were 4 out of 5.  In May 2011, left shoulder flexion was to 100 degrees and abduction to 60 degrees.

The Veteran was afforded a VA examination in January 2012.  He was noted to be left-hand dominant.  The Veteran reported weakness in all directions of movement, as well as fatigue and tremors when trying to write or perform any skilled motions with his arm/hand.  He experienced flare-ups, with resulting increased pain, weakness, and hand tremors.  These occurred with exertion, attempts at heavy lifting, and fine motor tasks.  On examination, left shoulder flexion was to 90 degrees, with objective evidence of pain onset at 45 degrees.  Left shoulder abduction was to 60 degrees, with objective evidence of pain onset at 30 degrees.  Following repetitive motion exercises, left shoulder flexion was reduced to 75 degrees and abduction to 50 degrees.  The Veteran had functional loss, which was manifested by less movement than normal, weakened movement, excess fatigability, pain on movement, and atrophy of disuse.  There was tenderness to palpation and guarding of the left shoulder.  Muscle strength testing for the left shoulder flexors and abductors each were 3 out of 5.  The examiner found that there was not ankylosis of the left shoulder joint.  Hawkin's impingement test, empty-can test, external rotation strength test, and lift-off scapularis test all were positive.  There was no history of dislocation of the scapulohumeral joint.  X-rays showed mild degenerative changes.  The Veteran had scars associated with his in-service left shoulder surgery that were not painful, unstable, or of compensably large size.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The left shoulder disability affected the Veteran's ability to work in that he was unable to perform strenuous activities, lift more than 15 pounds, or perform repetitive activities with his dominant arm.  He also would fatigue easily in the left arm and his hand would start to shake with activity.  

A February 2011 statement from the Veteran's wife indicated that he was unable to move furniture and that if he would lie on his left arm he would experience pain and eventually numbness.  His handwriting was illegible and his range of motion had decreased to the point that she had to assist him in dressing for the previous 8 months.

A February 2011 statement from the Veteran's brother indicated that the Veteran had pain in the left arm, particularly after carpentry work or any other activity involving the left hand.  For the previous 2 years, the Veteran had been complaining of pain radiating down the arm.  As such, the brother was reluctant to ask the Veteran to do anything requiring more than minimal use of the left arm.  

In August 2012, the Veteran reported weakness, swelling, and stiffness.  Left shoulder flexion was to 60 degrees and abduction to 65 degrees.  Extension and internal and external rotation also were significantly decreased.  Muscle strength testing was 3 out of 5 for all left shoulder muscle groups.  

On May 20, 2013, the Veteran was afforded another VA examination, on which the August 2013 rating decision based the increased rating to 40 percent from that date.  On examination, there was no evidence of muscle atrophy.  There was noted mild, incomplete paralysis of the left ulnar nerve.  The examiner also indicated that the Veteran was unable to abduct and internally rotate his left upper extremity due to left shoulder pain and that he could not lift overhead or carry a gallon of milk or wash his hair due to his left shoulder pain and limited motion.

An August 2013 statement from the Veteran's son noted that the Veteran had abduction found to be less than 20 degrees and that the Veteran's constant pain prevented abduction or eating at the table because he could not lift his fork.

In light of the evidence of record, the Board concludes that the evidence of record shows a left shoulder disability that more nearly approximates that which warrants the assignment of a 40 percent disability rating for the entire appellate period, that is prior to May 20, 2013.  See 38 C.F.R. § 4.7 (2014).  The Veteran has reported that he is left-hand dominant.  As noted above, DC 5201 provides for a 40 percent disability rating when arm motion is limited to 25 degrees of the side.  The January 2012 VA examination report found on initial range of motion testing abduction showed objective evidence of pain from 30 degrees.  Moreover, after repetitive motion testing overall range of motion was decreased by an additional 10 degrees.  The examination report did not note whether the point of pain onset also had worsened.  In addition, numerous treatment records document limitation of flexion to as low as 60 degrees and abduction to as low as 50 degrees.  These records, however, fail to document at what point in the arc of motion pain would start.  The Veteran's reports of difficulties lifting or reaching over his head have been consistent throughout the appellate time period, which would be consistent with extensive limitation of left shoulder motion.  In light of the foregoing, the Board finds that there is sufficient evidence to support a finding that is consistent with left arm motion limited to 25 degrees from the side of the body.  Given the above limitations of motion and additional problems outlined in the records discussed above, the Board concludes that a 40 percent rating is warranted under DC 5201 for the entire appellate period prior to May 20, 2013.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45.

This rating is intended to compensate the Veteran for any functional limitation experienced as a result of the left shoulder problems not contemplated in DC 5201, specifically, the pain, weakness, and other problems experienced after repetitive motion.  Moreover, with this grant, as the Veteran will be receiving the maximum rating contemplated for the left shoulder based on symptomatology that includes pain resulting in limitation of motion, absent loss of use of the left shoulder, further consideration of the DeLuca provisions and those of 38 C.F.R. §§ 4.40, 4.45 are unnecessary.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The 40 percent rating assigned herein for the period prior to May 20, 2013, is the highest rating available under DC 5201.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, no higher or separate rating under a different DC can be applied.  
The Board recognizes that as a result of this Board decision, the Veteran will be assigned a higher (single and maximum) rating of 40 percent under DC 5201 for painful and limited motion.  To avoid prohibited pyramiding by rating the same symptoms of pain and irregular motion, the 20 percent rating under DC 5203 will be discontinued in favor of the 40 percent rating under DC 5201.  This change in DCs does not amount to a reduction, and is not a recognition of change of diagnosis or change of etiology, because the rating of the same left shoulder disability increases from 20 percent to 40 percent as a result of this decision.  See 38 C.F.R. § 4.13 (2014).  As such, a separate rating under DC 5203 for impairment of the clavicle or scapula is not warranted.

The only DC for the shoulder found in 38 C.F.R. § 4.71a allowing for a greater rating than 40 percent for the shoulder is found in DC 5200.  DC 5200 permits a 50 percent rating where there is unfavorable ankylosis resulting in scapulohumeral articulation limiting abduction to 25 degrees from the side.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, the medical evidence of record has repeatedly documented that the Veteran's left shoulder is not ankylosed and he retains range of motion to more than 25 degrees, albeit with pain.  As such, the Board concludes that a higher rating is not warranted under DC 5200.

To the extent that the Veteran's x-rays show evidence of arthritis, DC 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints affected, which in this case would be DC 5201.  38 C.F.R. § 4.71a, DC (2014).  Thus, there can be no separate rating for any evidence of arthritis.  

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  See 38 C.F.R. § 4.124a, DCs 8510, 8511, 8610, 8611, 8710, 8711 (2014).  In this case, and as will be discussed in greater detail below, it is unclear from the record whether the Veteran is experiencing neurological symptoms in the left upper extremity attributable to his service-connected left shoulder disability.  Such a claim has been raised by the Veteran and that claim is remanded herein for further development.  The Veteran has not reported neurological symptoms separate from those contemplated in the service connection claim remanded below and the other evidence of record fails to establish any additional neurological disorder attributable to the service-connected left shoulder disabilities.  As such, further consideration of neurological manifestations is not warranted at this time. 

The Board acknowledges that the January 2012 VA examination report noted left shoulder muscle atrophy.  Subsequent VA examination reports, however, have not found such atrophy.  Moreover, there is no indication that the Veteran's in-service left shoulder injury resulted in a muscle injury such that a separate or higher rating under 38 C.F.R. § 4.73, DCs 5301 through 5306 is warranted.

Finally, the Board has considered the Veteran's scar associated with his in-service left shoulder surgery.  In a February 2013 rating decision, however, entitlement to service connection for the left shoulder surgical scar was granted and a noncompensable rating assigned, effective November 13, 1978.  The Veteran has not expressed disagreement with this decision and the record does not otherwise indicate that the left shoulder surgical scar is painful, unstable, or would otherwise meet the criteria for a compensable rating under the applicable DCs.  See 38 C.F.R. § 4.118, DCs 7800 through 7805 (2014).

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 40 percent for the Veteran's left shoulder disability for any timeframe prior to May 20, 2013.


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran has reported that for the period prior to May 20, 2013, his primary symptoms are pain, weakness, tenderness, fatigue, and limited range of motion.  The assigned 40 percent rating contemplates these and other left shoulder symptoms.  To the extent that the Veteran reports numbness in the left arm, difficulty writing, and hand tremors, such symptoms will be considered as part of the remanded left arm claim.  Thus, the schedular rating under DC 5201 is adequate to fully compensate the Veteran for the disability on appeal.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, neither the Veteran nor his representative has alleged, nor does the evidence indicate, that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an increased rating of 40 percent for the period prior to May 20, 2013, for residuals, acromioclavicular separation with removal of portion of left clavicle, is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

In addition to the foregoing, the Board concludes that a remand is required for further development of the remaining claims on appeal.

As to the Veteran's left arm claim, the May 2013 VA examination report included a diagnosis of mild, incomplete paralysis of the left ulnar nerve.  The report indicated that the Veteran, "has no intrinsic peripheral nerve condition involving the left upper extremity.  All of his pathology stems from his left shoulder condition which is preventing him from being able to actively use his left shoulder."

Due to the inconsistencies in the May 2013 VA examination report, the RO obtained another VA examination in June 2013.  The examiner found that the Veteran had a tardy left ulnar nerve palsy, but that his service-connected mild acromioclavicular separation would not be an etiologic factor in the development of any ulnar nerve condition in his left upper extremity.  The rationale was that at the time of original injury there was no finding of any left ulnar nerve condition or after his distal clavicle resection.  As such, the examiner concluded that the current ulnar nerve condition was completely unrelated to the left shoulder condition.

The Board finds the above June 2013 opinion inadequate because it fails to address whether the Veteran's current left ulnar nerve condition was aggravated by the service-connected left shoulder disability.  Moreover, the Board finds the rationale as to causation potentially problematic given that the April 2012 VA examination report found that it was at least as likely as not that all the Veteran's current left shoulder disabilities, including adhesive capsulitis, impingement syndrome, and osteoarthritis were related to the Veteran's original in-service shoulder injury.  The above opinion limited consideration only to the explicitly service-connected left shoulder disability, mild acromioclavicular separation.  Given the foregoing evidence that additional current left shoulder disabilities also are related to service, an additional opinion is needed as to whether such disabilities caused or aggravated the Veteran's left ulnar nerve disability or other diagnosed disability of the left arm.

In addition, during his June 2014 Board hearing the Veteran stated, "I cannot use my left arm.  I cannot write, the skill of writing, I can't do it.  I have had jobs where I have had to write notes and I have been laid off because I couldn't perform the functions.  I have not really worked since 2010 because it keeps getting worse."  Although somewhat unclear, the Board finds that the above statement appears to raise the issue of whether the Veteran's service-connected disabilities render him unable to secure or maintain substantially gainful employment.  

In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  That said, claims for TDIU and the underlying increased rating claim may be adjudicated separately.  Id.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Associate with the claims file all VA treatment records from May 2012 to the present.

3.  Schedule the Veteran for an appropriate VA examination for his claimed left arm disability.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any diagnosed left arm disability, to include any ulnar nerve disability, was (a) caused OR (b) aggravated by his service-connected left shoulder disability.

In considering the foregoing, the examiner is requested to presume that all current left shoulder disabilities are related to his military service and are deemed service-connected, to include adhesive capsulitis, impingement syndrome, and osteoarthritis.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term aggravation means a permanent worsening of the disability beyond its natural progress.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  After the above is complete and undertaking any further development deemed necessary for the TDIU and left arm claims, adjudicate the Veteran's TDIU claim and readjudicate the Veteran's left arm claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


